Citation Nr: 0948760	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in January 2007, and a 
substantive appeal was received in February 2007.  The 
Veteran testified at a Board hearing at the RO in September 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2009 hearing, the Veteran testified that he 
had received VA treatment at the "Fort Vancouver" 
outpatient facility in 1970.  He reported that at that time a 
VA examiner evaluating him for his lower back informed him 
that he should also file for his neck.  The claims file does 
include a 1975 VA examination report from the Vancouver, 
Washington VA facility, but no records from 1970.  The claims 
file also includes a 1970 VA examination report, but that 
report shows that the examination was conducted in downtown 
Portland, not at "Fort Vancouver."  The RO did not have the 
benefit of the Veteran's report of 1970 treatment at the 
"Fort Vancouver" outpatient clinic since he apparently 
first identified this facility at the September 2009 Board 
hearing.  Under the circumstances, the Board believes action 
to locate and obtain any pertinent records from the Vancouver 
VA outpatient clinic during 1970 is necessary to fully assist 
the Veteran.  

Additionally, at the September 2009 Board hearing the Veteran 
appears for the first time to have advanced a contention that 
he injured his cervical spine at the same time as he received 
a low back injury (for which service connection has already 
been granted) after falling off a telephone pole.  In view of 
this new contention, a VA examination is appropriate, 
especially in light of the need to return the case for 
additional development as outlined in the preceding 
paragraph. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain and 
associate with the claims file any VA 
medical records showing outpatient 
treatment in 1970 at the Vancouver VA 
facility.  

	2.  The Veteran should then be scheduled 
for a VA spine examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any current cervical spine 
disability should be clearly reported.  

	As to any current cervical spine 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such cervical spine 
disability is causally related to any 
incident of the Veteran's service, to 
include the documented fall from a 
telephone pole and the claimed neck 
injury after a firecracker incident in 
Taiwan.  A rationale should be furnished.  

	3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for cervical 
spine disability.  If the claim remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


